DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-7 are pending.
Election/Restrictions

Applicant's election without traverse of Group I, claims 1-5 and 7, directed to a compound and a composition, and the species:

    PNG
    media_image1.png
    552
    791
    media_image1.png
    Greyscale
 in the reply filed on 03/07/2022 is acknowledged. The election was made without traverse.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-5 and 7 are under current examination.
The elected species is found free of prior art and the search is extended to other species.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi, US2020/0010697 (2020).
 
Determining the scope and contents of the prior art
Taniguchi discloses a (meth)acrylic copolymer, derived from a polysiloxane block-containing polymerizable monomer A (same as A or formula a2 in the instant claims) represented by Formula (b1).  Taniguchi at page 1, [0011]-[0012].  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


And in Taniguchi Formula (b1):
R30 represents a hydrogen atom or a methyl group, 

a represents an integer of 2 to 5, 

b represents a number of 0 to 50, 

c represents an integer of 0 to 18, 

d represents a number of 1 to 1000, 

e represents a number of 1 to 80, 

R31 to R39 each represents an alkyl group, an alkoxy group, a phenyl group, a substituted phenyl group, a phenoxy group, or a substituted phenoxy group (encompass compounds of the instant claims) and a paint composition comprising b1 (entire application, 31 to R39, which may include A.  

Taniguchi Production Example 2 discloses preparation of a polymerizable monomer (b-4) in which R30 in Formula (b1) represents a methyl group, a represents 2, b represents 1 (i.e. less than 25% by weight), c represents 3, d represents average 12, e represents average 1, and R31 to R39 each represents a methyl. Thus, the cited prior art teaches a = 2 to 4, c = 3, and d = 1 to 100, e = 1, and b = 1 to 10 (Page 25, paragraphs 0441-0443 and Claims).

Effective Filing Date of Taniguchi For the Subject Matter Relied Upon in the Instant Rejection

The instant application’s effective filing date is March 29, 2018.  Applicant cannot rely upon the certified copy of the foreign priority application for an effective filing date because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Taniguchi is effective prior art under 35 USC § 102(a)(2) respecting the subject matter cited above as of the filing date of Taniguchi’s priority document JP 2017-065457 (Mar. 29, 2017) because: (1) Taniguchi is U.S. patent application publication; (2) names another inventor; and (3) the subject matter of Taniguchi relied upon in this rejection is disclosed in JP 2017-065457.  See MPEP § 2154.01; 35 USC § 102(d).  

Subject Matter of Taniguchi Relied Upon In This Rejection Is Disclosed In Taniguchi’s Priority Document JP 2017-065457 (Mar. 29, 2017)

Taniguchi’s priority document JP 2017-065457 (Mar. 29, 2017) is provided in the instant application’s file by way of the attached PTO-892 and includes an English-language machine translation as the second portion of the document.  Taniguchi JP 2017-065457 thus consists of 126 total pages (including the English-language portion).  Accordingly, this Office action references Taniguchi page numbers in the following format “xx/126”.  

The Taniguchi (meth)acrylic copolymer cited in this rejection, including: a constituent unit (B) derived from a polysiloxane block-containing polymerizable monomer represented by Formula (b1) is disclosed in JP 2017-065457 at page 62/126, [0007].  

Taniguchi Production Example 2 cited in the rejection is disclosed in JP 2017-065457 at page 116/126, [0175].  

Ascertaining the differences between the prior art and the claims at issue
Taniguchi teaches genus, which encompass genus of the instant claims, including definition of all variables. However, examples of the cited prior art teach compounds with e = 1 (average) and thus examples differ from the instant claims with respect to e=3 or A = at least 3 per molecule. 
Resolving the level of ordinary skill in the pertinent art

 
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ compound and composition.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods with no change in their respective functions, and the modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Taniguchi teaches genus, which encompass genus of the instant claims, including definition of all variables.

In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the (meth)acrylic-modified siloxane compound may have e as 1-30 or A as 1-30, such as 3 and can be made by teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed compound with a reasonable expectation of success.  

s 1-2, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (WO 2012/111286 (2012)) (An English-language machine translation of Ishihara, WO 2012/111286 (2012) is attached as the second half of this reference.  Ishihara thus consists of 54 total pages (including the English-language portion).  Accordingly, this Office action references Ishihara page numbers in the following format “xx/54”).   
Determining the scope and contents of the prior art

Ishihara teaches a photopolymerizable dye (equivalent to paint of the instant claims) or color composition of the general formula (I), wherein R2 is a hydrogen atom or a methyl group, n is an integer of 1 to 20, R1 is any organic group for introducing a (meth)acryloyl group into the side chain, and m is a number arbitrarily selected within the range where the weight average molecular weight does not deviate from the range of 1000 to 40,000 (entire application, especially page 38/54, lines 58-62 and claims).  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



aH2aO)b-CcH2c-; and (2) Ishihara variable m is a number arbitrarily selected within the range where the weight average molecular weight does not deviate from the range of 1000 to 40,000, while in claimed formula (a1) corresponding variable d is an integer from 1 to 1,000.  

With respect to variable n, Ishihara teaches that n is most preferably 2 to 6 (encompass e =3 or A=3 up to 6 of the instant claims) (page 40/54, line 157).  

With respect to variable R1, Ishihara teaches that an alkylene group as R1 can impart lubricity and water repellency to the photopolymerizable composition, where the alkylene group may be linear or branched, and the length of the alkylene group is not particularly limited, but the number of carbon atoms is 1 to 22 (i.e. b=0, i.e. oxyalkylene moiety is less than 25% by weight; and c =1-22) in consideration of compatibility with the base resin (page 40/54, lines 123-128).   

Further, Ishihara teaches that another preferable example of R1 is an ether group (page 40/54, line 140).  In this regard, Ishihara teaches that when the compound of the formula (I) has an ether group which is hydrophilic, a wide range of compatibility with the base resin can be ensured and this allows an appropriate amount to be added to the system (page 40/54, lines 140-146).  Ishihara teaches that the ether group is preferably represented by －(OR′)q－, and R ′ is preferably a linear or branched alkylene group having 1 to 3 carbon atoms and the repetition 
Ascertaining the differences between the prior art and the claims at issue
Ishihara teaches genus, which encompass genus of the instant claims, including definition of all variables. However, the cited prior art fails to teach example of species wherein R1 is alkylene or ether. 
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference- Ishihara teaches that an alkylene group as R1 can impart lubricity and water repellency to the photopolymerizable composition, where the alkylene group may be linear or branched, and the length of the alkylene group is not particularly limited, but the number of carbon atoms is 1 to 22 (i.e. b=0 and c =1-22) in consideration of compatibility with the base resin (page 40/54, lines 123-128).   

Further, Ishihara teaches that another preferable example of R1 is an ether group (page 40/54, line 140).  In this regard, Ishihara teaches that when the compound of the formula (I) has an ether group which is hydrophilic, a wide range of compatibility with the base resin can be ensured and this allows an appropriate amount to be added to the system (page 40/54, lines 140-146).  Ishihara teaches that the ether group is preferably represented by －(OR′)q－, and R ′ is preferably a linear or branched alkylene group having 1 to 3 carbon atoms and the repetition number q is an integer of 1 to 100 (i.e. equivalent to a=1 to 3; b=1 to 100 and c=0 of the instant claims) (page 40/54, lines 143-146). 
Thus, given the teachings of Ishihara, one of ordinary skill in the art would have been motivated with a reasonable likelihood of success to either have R1 as ether group or alkylene 
 
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ compound and composition.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods with no change in their respective functions, and the modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Ishihara teaches genus, which encompass genus of the instant claims, including definition of all variables.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based 
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that either b or c may be present in the compound and can be made by teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed compound with a reasonable expectation of success.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-8 of US co-pending application 16/498975.   
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  
Both the claims of instant application and the claims of co-pending application are drawn to a compound with overlapping scope. 
The difference between instant claims and claims of co-pending applications is that instant claims included compounds wherein R31 and R39 can be A, whereas the co-pending application excluded compounds wherein R31 and R39 can be A. 
It appears that the claims of instant application overlap in scope with the co-pending application.  The difference, however, does not constitute a patentable distinct, because the claims in the present invention overlap in scope with the co-pending applications.

Allowable subject Matter
The elected species, present allowable subject matter over the prior art on record.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623